Citation Nr: 0908326	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-07 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for depression. 

3.  Entitlement to service connection for anxiety

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for a sleep disorder.

6.  Entitlement to service connection for hypertension.

7.   Entitlement to service connection for a skin disorder to 
include as due to Agent Orange or chemical exposure.




REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to July 
1971 and from December 1973 to September 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.

The Board notes that the Veteran requested a hearing before 
the Board at the local RO in his March 2007 substantive 
appeal.  The Veteran withdrew his request for a Board hearing 
in June 2007.  Therefore, the Board finds that there is no 
hearing request pending at this time for the issues on 
appeal.  See 38 C.F.R. § 20.702(e).

The issues of entitlement to service connection for 
depression, anxiety, hearing loss, hypertension, a sleep 
impairment and a skin disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.






FINDING OF FACT

The competent medical evidence of record demonstrates that 
the Veteran was diagnosed with PTSD related to stressors from 
military service and that the Veteran engaged in combat with 
the enemy.


CONCLUSION OF LAW

PTSD was incurred during active military service.  38 
U.S.C.A. §§ 1110, 1131, 1154 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

II.  Merits of the Claim for Service Connection 

The Veteran filed a claim for entitlement to service 
connection for PTSD.  He contends that he currently suffers 
from PTSD as a result of incidents that occurred during his 
Vietnam military service in 1969.  The RO denied the claim.  
The Veteran appeals this decision.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Establishment of 
service connection for PTSD requires:  (1) medical evidence 
diagnosing PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

As noted above, in order for the Veteran to be entitled to 
service connection for PTSD, the medical evidence must show a 
diagnosis of PTSD linked to an in-service stressor.  A May 
2008 VA treatment record provides a diagnosis of chronic 
PTSD.  The psychiatrist noted that the Veteran reported he 
was a second class builder and he was involved in security 
work during his time in Vietnam.  The Veteran stated that he 
was attacked with mortars and he witnessed several deaths of 
his friends.  The evidence indicates that the psychiatrist 
considered the combat-related stressor alleged by the Veteran 
and diagnosed PTSD based on those stressors.  Thus, two of 
the three elements for establishing service connection for 
PTSD have been satisfied. 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service will vary depending on 
whether the Veteran "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60 (1993).  If the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  Service-connection of such injury or disease may 
be rebutted by clear and convincing evidence to the contrary.  
38 C.F.R. § 3.304(d).

The term "combat" is defined to mean "a fight, encounter, 
or contest between individuals or groups" and "actual 
fighting engagement of military forces."  VAOPGCPREC 12-99 
(Oct. 1999) citing WEBSTER'S THIRD NEW INT'L DICTIONARY 452 
(1981).  The phrase "engaged in combat with the enemy" 
requires that the Veteran "have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  
VAOPGCPREC 12-99.  Whether or not a Veteran "engaged in 
combat with the enemy" must be determined through recognized 
military citations or other supportive evidence.  

The Veteran's service personnel file shows that the Veteran 
was awarded a Vietnam Service Medal with a Fleet Marine Force 
(FMF) Combat Insignia in September 1969.  The Board finds 
this citation and other information on file are sufficient to 
confer combat status upon the Veteran, and thus consideration 
will be given to the provisions of 38 U.S.C.A. § 1154.  See 
VAOPGCPREC 12- 99 (determining combat status).  In finding 
the Veteran to be a combat Veteran, the Board has considered 
the Navy and Marine Corps Awards Manual (SECNAVIST 1650.1G), 
which states that such an insignia is awarded to

"Navy personnel who are assigned or 
attached to FMF units in active combat 
with an armed enemy beginning with World 
War II . . . This authorization applies 
to Navy personnel attached to and 
operating with FMF units, and to Navy 
personnel attached to Navy units 
operating with FMF units and under FMF 
operational control.  This is a 
restrictive device; attachment to 
operations with a Marine unit is not 
sufficient to establish eligibility for 
this insignia.  The Marine unit must 
have been engaged in actual combat 
action during the period of the 
individual's service with the unit."
        
Evidence that the Veteran's unit was decorated for combat is 
persuasive, even though it does not reflect his personal 
involvement.  Given the Veteran's claims of being subject to 
mortar attacks during his tour in the Republic of Vietnam, 
along with his award of the Fleet Marine Force Combat 
Insignia, the Board concludes that the evidence is at least 
in equipoise regarding the issue of whether the Veteran 
engaged in combat with the enemy as that term is defined by 
VAOPGCPREC 12-99; 65 Fed. Reg. 6257 (2000).  Resolving any 
reasonable doubt in favor of the Veteran, the Board finds 
that the Veteran engaged in combat while in service 

The Board has determined that mortar attacks are consistent 
with the circumstances, conditions, and hardships of the 
Veteran's service and there is no clear or convincing 
evidence to the contrary.  The Board accepts the Veteran's 
statements regarding his stressors as conclusive evidence to 
their actual occurrence and his personal exposure to the 
claimed stressors in combat.  Therefore, the third element 
for service connection for PTSD is satisfied. 
 
Affording the benefit of the doubt to the Veteran, the Board 
finds that all three elements for service connection for PTSD 
have been met and the claim is warranted.  


ORDER

Entitlement to service connection for PTSD is granted.  


REMAND

Further evidentiary development is necessary before the Board 
can adjudicate the remaining issues on appeal.  In order to 
resolve the remaining matters, a VA medical examination is 
necessary to determine whether the disabilities are related 
to service.

Regarding the issues of entitlement to service connection for 
anxiety and depression, it is not clear based on the record 
whether the Veteran suffers from separate disabilities or 
whether these conditions are symptoms of his service-
connected PTSD.  Under VA regulations, separate disabilities 
arising from a single disease entity are to be rated 
separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2007); see also Fanning v. Brown, 4 
Vet. App. 225 (1993).  Based on the foregoing, the Board 
finds that a VA examination and opinion is necessary to make 
a decision on the claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); also see McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  Thus, the Veteran should be provided with an 
examination and the examiner should indicate whether the 
Veteran's depression and anxiety are separate and distinct 
from the service-connected PTSD, in which case, an opinion 
regarding etiology should be provided, or whether the 
Veteran's anxiety and depression are simply part of the 
symptoms comprising the service-connected PTSD.  

In reference to the Veteran's claim for service connection 
for bilateral hearing loss, the Board observes that the 
Veteran had an audiometric test in December 1973 subsequent 
to his discharge from his first tour of duty in July 1971 and 
prior to his reenlistment in the U.S. Navy that showed the 
Veteran had hearing loss greater than 40 decibels (dB) at 
4000 Hertz (Hz) in both ears, which meets the requirement of 
a hearing disability as defined under VA regulation.  The 
record does not contain any information on the Veteran's 
current hearing disability.  Thus, the Board finds that a VA 
examination and opinion is necessary in order to fairly 
decide the claim.  

Concerning the Veteran's claim for entitlement to service 
connection for a skin disorder to include as due to Agent 
Orange exposure and chemical exposure, the Board notes that 
the Veteran's personnel records indicate that the Veteran 
served in the Republic of Vietnam from 1969 to 1971.  The 
Veteran received the FMF Combat Insignia in 1969, which is 
awarded to naval personnel who served with a marine unit that 
actually engaged in combat.  The Board finds that this is 
sufficient evidence of service in the Republic of Vietnam 
during the applicable presumptive period, therefore exposure 
to an herbicide agent is conceded.  38 U.S.C.A. § 1116(a)(3); 
38 C.F.R. § 3.307(a)(6)(iii). 

The Board recognizes that the Veteran's physician noted that 
his laboratory and cutaneous findings were consistent with 
cutaneous T cell lymphoma (CTCL), a form of non-Hodgkin's 
lymphoma.  See VA treatment record dated in November 2006; 
see also The Merck Manual of Diagnosis and Therapy, Section 
11, Chapter 143(c).   However, the physician stated that a 
definite diagnosis of CTCL could not be made.  The physician 
provided a diagnosis of pre-Sezary syndrome.  The Board notes 
that Sezary syndrome is a form of T cell lymphoma.  See The 
Merck Manual of Diagnosis and Therapy, Section 11, Chapter 
143(c).  Based on the foregoing, the Board finds that the 
Veteran should be provided with a VA examination to determine 
whether the Veteran has CTCL or a form of non-Hodgkin's 
lymphoma.  If the examiner cannot provide a definite 
diagnosis of CTCL, then the examiner should provide an 
opinion on whether the Veteran's current skin disorder is at 
least as likely as not related to the Veteran's military 
service, including exposure to Agent Orange and/or chemicals.  

Finally, the Board has determined that a VA examination is 
warranted for hypertension and a sleep disorder in order to 
fairly decide the claim. 

Accordingly, the case is REMANDED for the following action:

1.	The RO should provide the Veteran with 
a VA psychiatric examination.  All 
indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner 
is requested to review all pertinent 
records associated with the claims 
file.  The examiner should offer an 
opinion as to whether any anxiety 
disorder or depression, if found on 
examination, are separate and distinct 
from the Veteran's service connection 
PTSD or whether the above disorders are 
part of the symptoms comprising the 
service-connected PTSD.  If the 
examiner is of the opinion that anxiety 
and/or depression is a separate 
disorder from the PTSD, the examiner 
should indicate whether the Veteran's 
anxiety and/or depression are at least 
as likely as not (i.e., a fifty percent 
or greater probability), related to the 
Veteran's active military service.  The 
examiner should provide a complete 
rationale for all conclusions reached.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.

2.	The RO should provide the Veteran with 
a VA audiological examination to 
determine the identity and etiology of 
any hearing loss that may be present.  
All indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner 
is requested to review all pertinent 
records associated with the claims file 
and offer an opinion as to whether any 
hearing loss found on examination is at 
least as likely than not (i.e., a fifty 
percent or greater probability) 
causally or etiologically related to 
any symptomatology shown in service or 
any other incident thereof.  The 
examiner should provide a complete 
rationale for conclusions reached.   
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.

3.	The RO should provide the Veteran with 
a VA examination by an appropriate 
medical specialist to determine the 
identity and etiology of any skin 
disorder that may be present.  All 
indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner 
is requested to review all pertinent 
records associated with the claims file 
and offer an opinion as to whether the 
Veteran's current skin disorder is at 
least as likely as not related to the 
Veteran's military service, including 
exposure to Agent Orange and/or 
chemicals.  The examiner should provide 
a complete rationale for all 
conclusions reached.  Please send the 
claims folder to the examiner for 
review in conjunction with the 
examination.

4.	The RO should provide the Veteran with 
a VA examination to determine the 
identity and etiology of any 
hypertension that may be present.  All 
indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner 
is requested to review all pertinent 
records associated with the claims file 
and offer an opinion as to whether any 
hypertension found on examination is at 
least as likely than not (i.e., a fifty 
percent or greater probability) 
causally or etiologically related to 
the Veteran's military service or a 
service-connected disability.  The 
examiner should provide a complete 
rationale for all conclusions reached.   
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.

5.	The RO should provide the Veteran with 
a VA examination to determine the 
identity and etiology of any sleep 
disorder that may be present.  All 
indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner 
is requested to review all pertinent 
records associated with the claims file 
and offer an opinion as to whether any 
sleep impairment found on examination 
is at least as likely than not (i.e., a 
fifty percent or greater probability) 
causally or etiologically military 
service or any service-connected 
disability.  The examiner should 
provide a complete rationale for 
conclusions reached.  Please send the 
claims folder to the examiner for 
review in conjunction with the 
examination.

6.	Upon completion of the foregoing, the 
RO should readjudicate the Veteran's 
claims of entitlement to service 
connection for anxiety, depression, 
hearing loss, hypertension, a sleep 
impairment and a skin disorder, based 
on a review of the entire evidentiary 
record.  If the benefits sought on 
appeal remains denied, the RO should 
provide the Veteran and his 
representative with a supplemental 
statement of the case and the 
opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


